DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-12 and 14 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objection of March 25, 2022 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2019/0131267 A1) in view of Shih et al. (Shih) (US 2020/0075546 A1) in view of Coolbaugh et al. (Coolbaugh) (US 2018/0314003 A1).
	In regards to claim 1, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9D, 9G and associated text and items) discloses a semiconductor package (items 30, 32, 40, 42, 44, 50), comprising: a semiconductor die (items 360, 340, 460, 560, 540); a device layer (items 308, 408, 508, layers containing items 306, 406 or  506) stacked over the semiconductor die (items 360, 340, 460, 560, 540), the device layer (items 308, 408, 508, layers containing items 306, 406 or  506) comprising an edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) located at an edge of the semiconductor package (items 32, 40, Figs. 5, 6A, 6B) and a waveguide (items 306, 406, 506)  connected to the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B); an insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) stacked over the device layer (items 308, 408, 508, layers containing items 306, 406 or  506), the insulator layer (items, 304, 404, 402, Fig. 8 or 502, Fig. 9G) comprising a first dielectric material; a buffer layer (items 380, 480, 580) stacked over the insulator layer (items, 304, 404, 402, Fig. 8 or 502, Fig. 9G), the buffer layer (items 380, 480, 580) comprising a second dielectric material; bonding vias (item 514) extending through the device layer (items 308, 408, 508, layers containing items 306, 406 or  506) and the insulator layer (items, 304, 404, 402, Fig. 8 or 502, Fig. 9G), and connective terminals (items 386, 486, 586), disposed on the buffer layer (items 380, 480, 580) and reaching the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) through contact openings of the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), wherein the bonding vias (item 514) connect the semiconductor die (items 560, 540) to the connective terminals (item 586).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify embodiments of Wang with the edge coupler of other embodiments for the purpose of connecting internal and external optical devices.
	Wang does not specifically disclose ends of the bonding vias protrude from a surface of the device layer.
	Shih (Figs. 5G, 6 and associated text) discloses bonding vias (items 250 or 250 plus 240) extending through the device layer (item 510) and the insulator layer (item 230), and ends of the bonding vias (items 250 or 250 plus 240) protrude from a surface of the device layer (item 510).

    PNG
    media_image1.png
    460
    835
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    460
    835
    media_image1.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang with the teachings of Shih for the purpose of an electrical connection.
	Wang as modified by Shih does specifically disclose the bonding vias are spaced apart from the insulator layer by the connective terminals.
	Coolbaugh (Figs. 1, 15 and associated text) discloses the bonding vias (item 116) are spaced apart from the insulator layer (item 502) by the connective terminals (items 508 plus 510 plus 512).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Shih with the teachings of Coolbaugh for the purpose of an electrical connection.
	In regards to claim 2, Wang as modified by Shih and Coolbaugh does not specifically disclose wherein the second dielectric material is silicon oxide, but discloses that dielectric layers/materials can include, for example but not limited to, a polymer material, such as epoxy, polyimide, polybenzoxazole (PBO), and the like, or can be formed of commonly known dielectric materials, such as spin-on glass, silicon oxide (SiO), silicon oxynitride (SiON), or the like (paragraph 26, Wang).
	It would have been obvious to modify the invention to include a second dielectric material of silicon oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 3, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses wherein the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) is in direct contact with the buffer layer (items 380, 480, 580).  Wang as modified by Shih does not specifically disclose the bonding vias are spaced apart from the buffer layer by the connective terminals.
	Coolbaugh (Figs. 1, 15 and associated text) discloses the bonding vias (item 116) are spaced apart from the buffer layer (item 504) by the connective terminals (items 508 plus 510 plus 512).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Shih with the teachings of Coolbaugh for the purpose of an electrical connection.
	In regards to claim 4, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses further comprising an interconnection structure (items 320, 420, 520) disposed between the semiconductor die (items 360, 340, 460, 560, 540) and the device layer (items 308, 408, 508).
	In regards to claim 21, Wang as modified by Shih and Coolbaugh does not specifically disclose wherein the ends of the bonding vias extend into the connection terminals.
	It would have been obvious to modify the invention to include wherein the ends of the bonding vias extend into the connection terminals, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

Claims 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2019/0131267 A1) in view of Chen et al. (Chen) (US 2019/0131276 A1) in view of Shih et al. (Shih) (US 2020/0075546 A1) in view of Coolbaugh et al. (Coolbaugh) (US 2018/0314003 A1).
	In regards to claim 8, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9D, 9G and associated text and items) discloses a semiconductor package (items 30, 32, 40, 42, 44, 50), comprising: an interconnection structure (items 320, 420, 520); a semiconductor die (items 360, 340, 460, 560, 540) connected to one side of the interconnection structure (items 320, 420, 520 ); a device layer (items 308, 408, 508, layers containing items 306, 406 or  506) disposed at an opposite side of the interconnection structure (items 320, 420, 520) with respect to the semiconductor die (items 360, 340, 460, 560, 540), the device layer (items 308, 408, 508, layers containing items 306, 406 or  506) comprising: an optical device (items 306, 406, 506, 308, 408, 508, paragraph 25); an edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) located at an edge of the semiconductor package (items 30, 32, 40, 42, 44, 50), wherein the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) is adapted to receive light of at least one wavelength; and a waveguide (items 306, 406, 506, 308, 408, 508, paragraph 25) adapted to transmit the light from the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) to the optical device (items 306, 406, 506, 308, 408, 508, paragraph 25), an insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), disposed at an opposite side of the device layer (items 308, 408, 508, layers containing items 306, 406 or  506) with respect to the interconnection structure (items 320, 420, 520), wherein the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) comprises a first dielectric material; and a buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), disposed on the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G); bonding vias (item 514) extending through the device layer (items 308, 408, 508, layers containing items 306, 406 or  506), and connective terminals (items 386, 486, 586), disposed on the buffer layer (items 380, 480, 580), wherein the bonding vias (item 514) connect the semiconductor die (items 560, 540) to the connective terminals (item 586).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify embodiments of Wang with the edge coupler of other embodiments for the purpose of connecting internal and external optical devices.
	Wang does not specifically disclose bonding vias extending through the device layer and the interconnect structure along a first direction.
	Chen (Fig. 1G and associated text) discloses bonding vias (items 115, 215) extending through the device layer (items 103, 203) and the interconnect structure (items 104, 204) along a first direction.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang with the teachings of Chen for the purpose of an electrical connection.
	Wang does not specifically disclose ends of the bonding vias protrude from a surface of the device layer.
	Shih (Figs. 5G, 6 and associated text) discloses bonding vias (items 250 or 250 plus 240) extending through the device layer (item 510) and the insulator layer (item 230), and ends of the bonding vias (items 250 or 250 plus 240) protrude from a surface of the device layer (item 510).

    PNG
    media_image1.png
    460
    835
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    460
    835
    media_image1.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Chen with the teachings of Shih for the purpose of an electrical connection.
	Wang as modified by Chen and Shih does specifically disclose the bonding vias are spaced apart from the insulator layer by the connective terminals.
	Coolbaugh (Figs. 1, 15 and associated text) discloses the bonding vias (item 116) are spaced apart from the insulator layer (item 502) by the connective terminals (items 508 plus 510 plus 512).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Chen and Shih with the teachings of Coolbaugh for the purpose of an electrical connection.
	In regards to claim 9, Wang (Figs. 5, 6B and associated text and items) discloses wherein, along the edge of the semiconductor package (items 30, 32, 40, 42, 44, 50) where the mode (edge) coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) is located, a side surface of the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) and a side surface of the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) are substantially coplanar.
	In regards to claim 10, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses further comprising a connective terminal (items 386, 486, 518 or 518 plus 586) are in contact with the top surface of the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G).  Examiner notes that the Applicant has not given a special definition to the term “contact”, therefore certain features can be in “direct” or “indirect” contact.
	In regards to claim 11, Wang (Fig. 9G and associated text and items) discloses wherein the bonding via electrically connects the semiconductor die (items 560, 540) to the connective terminal (item 586), and a full thickness of the bonding via (item 518) measured along a second direction increases proceeding from the connective terminal (item 586) towards the semiconductor die (items 560, 540), wherein the first direction is perpendicular to the second direction.  Wang as modified Chen and Shih does not specifically disclose the bonding vias are spaced apart from the buffer layer by the connective terminals.
	Coolbaugh (Figs. 1, 15 and associated text) discloses the bonding vias (item 116) are spaced apart from the buffer layer (item 504) by the connective terminals (items 508 plus 510 plus 512).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Chen and Shih with the teachings of Coolbaugh for the purpose of an electrical connection.
	It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
In regards to claim 12, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses wherein the connective terminal (items 386, 486, 586) wraps around an end of the bonding via (item 518) further away from the semiconductor die (items 560, 540).
	It would have been obvious to modify the invention to include a connective terminal that wraps around an end of a bonding via, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 14, Wang (Figs. 8, 9G and associated text and items) discloses wherein the at least one wavelength , a refractive index of the buffer layer (items 380, 480, 580) is in a range from a refractive index of air to a refractive index of the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), and the at least on wavelength is in the range from 1.33 um to 1.55 um.  	 
Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2019/0131267 A1) in view of Wang et al. (Wang’283) (US 2019/0006283 A1) in view of Coolbaugh et al. (Coolbaugh) (US 2018/0314003 A1).
	In regards to claim 1, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9D, 9G and associated text and items) discloses a semiconductor package (items 30, 32, 40, 42, 44, 50), comprising: a semiconductor die (items 360, 340, 460, 560, 540); a device layer (items 308, 408, 508, layers containing items 306, 406 or  506) stacked over the semiconductor die (items 360, 340, 460, 560, 540), the device layer (items 308, 408, 508, layers containing items 306, 406 or  506) comprising an edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) located at an edge of the semiconductor package (items 32, 40, Figs. 5, 6A, 6B) and a waveguide (items 306, 406, 506)  connected to the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B); an insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) stacked over the device layer (items 308, 408, 508, layers containing items 306, 406 or  506), the insulator layer (items, 304, 404, 402, Fig. 8 or 502, Fig. 9G) comprising a first dielectric material; a buffer layer (items 380, 480, 580) stacked over the insulator layer (items, 304, 404, 402, Fig. 8 or 502, Fig. 9G), the buffer layer (items 380, 480, 580) comprising a second dielectric material; bonding vias (item 514) extending through the device layer (items 308, 408, 508, layers containing items 306, 406 or  506) and the insulator layer (items, 304, 404, 402, Fig. 8 or 502, Fig. 9G), and connective terminals (items 386, 486, 586), disposed on the buffer layer (items 380, 480, 580) and reaching the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) through contact openings of the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), wherein the bonding vias (item 514) connect the semiconductor die (items 560, 540) to the connective terminals (item 586).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify embodiments of Wang with the edge coupler of other embodiments for the purpose of connecting internal and external optical devices.
	Wang does not specifically disclose ends of the bonding vias protrude from a surface of the device layer.
	Wang’283 (Figs. 23-25 and associated text) discloses ends of the bonding vias (item 112) protrude from a surface of the device layer (layer containing item 118).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang with the teachings of Wang’283 for the purpose of an electrical connection, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	Wang as modified by Wang’283 does specifically disclose the bonding vias are spaced apart from the insulator layer by the connective terminals.
	Coolbaugh (Figs. 1, 15 and associated text) discloses the bonding vias (item 116) are spaced apart from the insulator layer (item 502) by the connective terminals (items 508 plus 510 plus 512).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Wang’283 with the teachings of Coolbaugh for the purpose of an electrical connection.
	In regards to claim 2, Wang as modified by Wang’283 does not specifically disclose wherein the second dielectric material is silicon oxide, but discloses that dielectric layers/materials can include, for example but not limited to, a polymer material, such as epoxy, polyimide, polybenzoxazole (PBO), and the like, or can be formed of commonly known dielectric materials, such as spin-on glass, silicon oxide (SiO), silicon oxynitride (SiON), or the like (paragraph 26, Wang).
	It would have been obvious to modify the invention to include a second dielectric material of silicon oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 3, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses wherein the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) is in direct contact with the buffer layer (items 380, 480, 580).  Wang as modified by Wang’283 does not specifically disclose the bonding vias are spaced apart from the buffer layer by the connective terminals.
	Coolbaugh (Figs. 1, 15 and associated text) discloses the bonding vias (item 116) are spaced apart from the buffer layer (item 504) by the connective terminals (items 508 plus 510 plus 512).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Wang’283 with the teachings of Coolbaugh for the purpose of an electrical connection.
	In regards to claim 4, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses further comprising an interconnection structure (items 320, 420, 520) disposed between the semiconductor die (items 360, 340, 460, 560, 540) and the device layer (items 308, 408, 508).
	In regards to claim 21, Wang as modified by Wang’283 and Coolbaugh does not specifically disclose wherein the ends of the bonding vias extend into the connection terminals.
	It would have been obvious to modify the invention to include wherein the ends of the bonding vias extend into the connection terminals, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Claims 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2019/0131267 A1) in view of Chen et al. (Chen) (US 2019/0131276 A1) in view of Wang et al. (Wang’283) (US 2019/0006283 A1) in view of Coolbaugh et al. (Coolbaugh) (US 2018/0314003 A1).
	In regards to claim 8, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9D, 9G and associated text and items) discloses a semiconductor package (items 30, 32, 40, 42, 44, 50), comprising: an interconnection structure (items 320, 420, 520); a semiconductor die (items 360, 340, 460, 560, 540) connected to one side of the interconnection structure (items 320, 420, 520 ); a device layer (items 308, 408, 508, layers containing items 306, 406 or  506) disposed at an opposite side of the interconnection structure (items 320, 420, 520) with respect to the semiconductor die (items 360, 340, 460, 560, 540), the device layer (items 308, 408, 508, layers containing items 306, 406 or  506) comprising: an optical device (items 306, 406, 506, 308, 408, 508, paragraph 25); an edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) located at an edge of the semiconductor package (items 30, 32, 40, 42, 44, 50), wherein the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) is adapted to receive light of at least one wavelength; and a waveguide (items 306, 406, 506, 308, 408, 508, paragraph 25) adapted to transmit the light from the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) to the optical device (items 306, 406, 506, 308, 408, 508, paragraph 25), an insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), disposed at an opposite side of the device layer (items 308, 408, 508, layers containing items 306, 406 or  506) with respect to the interconnection structure (items 320, 420, 520), wherein the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) comprises a first dielectric material; and a buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), disposed on the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G); bonding vias (item 514) extending through the device layer (items 308, 408, 508, layers containing items 306, 406 or  506), and connective terminals (items 386, 486, 586), disposed on the buffer layer (items 380, 480, 580), wherein the bonding vias (item 514) connect the semiconductor die (items 560, 540) to the connective terminals (item 586).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify embodiments of Wang with the edge coupler of other embodiments for the purpose of connecting internal and external optical devices.
	Wang does not specifically disclose bonding vias extending through the device layer and the interconnect structure.
	Chen (Fig. 1G and associated text) discloses bonding vias (items 115, 215) extending through the device layer (items 103, 203) and the interconnect structure (items 104, 204).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang with the teachings of Chen for the purpose of an electrical connection.
	Wang in view of Chen does not specifically disclose ends of the bonding vias protrude from a surface of the device layer.
	Wang’283 (Figs. 23-25 and associated text) discloses ends of the bonding vias (item 112) protrude from a surface of the device layer (layer containing item 118).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang with the teachings of Wang’283 for the purpose of an electrical connection, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	Wang as modified by Chen and Wang’283 does specifically disclose the bonding vias are spaced apart from the insulator layer by the connective terminals.
	Coolbaugh (Figs. 1, 15 and associated text) discloses the bonding vias (item 116) are spaced apart from the insulator layer (item 502) by the connective terminals (items 508 plus 510 plus 512).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Wang’283 with the teachings of Coolbaugh for the purpose of an electrical connection.
	In regards to claim 9, Wang (Figs. 5, 6B and associated text and items) discloses wherein, along the edge of the semiconductor package (items 30, 32, 40, 42, 44, 50) where the mode (edge) coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) is located, a side surface of the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) and a side surface of the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) are substantially coplanar.
	In regards to claim 10, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses further comprising a connective terminal (items 386, 486, 518 or 518 plus 586) disposed on and extending through the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G).
	In regards to claim 11, Wang (Fig. 9G and associated text and items) discloses wherein the bonding via electrically connects the semiconductor die (items 560, 540) to the connective terminal (item 586), and a full thickness of the bonding via (item 518) measured along a second direction increases proceeding from the connective terminal (item 586) towards the semiconductor die (items 560, 540), wherein the first direction is perpendicular to the second direction.  Wang as modified Chen and Wang’283 does not specifically disclose the bonding vias are spaced apart from the buffer layer by the connective terminals.
	Coolbaugh (Figs. 1, 15 and associated text) discloses the bonding vias (item 116) are spaced apart from the buffer layer (item 504) by the connective terminals (items 508 plus 510 plus 512).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang as modified by Chen and Shih with the teachings of Coolbaugh for the purpose of an electrical connection.
	It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
In regards to claim 12, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses wherein the connective terminal (items 386, 486, 586) wraps around an end of the bonding via (item 518) further away from the semiconductor die (items 560, 540).
	It would have been obvious to modify the invention to include a connective terminal that wraps around an end of a bonding via, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the le, vel of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 14, Wang (Figs. 8, 9G and associated text and items) discloses wherein the at least one wavelength , a refractive index of the buffer layer (items 380, 480, 580) is in a range from a refractive index of air to a refractive index of the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), and the at least on wavelength is in the range from 1.33 um to 1.55 um.  
Allowable Subject Matter
Claims 5, 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 28, 2022